Citation Nr: 0943745	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Munroe 
Regional Medical Center from February 21, 2004, to February 
24, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center in Gainesville, Florida, which 
granted reimbursement or payment for medical expenses 
incurred as a result of treatment at Munroe Regional Medical 
Center from February 15, 2004, to February 19, 2004, but 
denied reimbursement of unauthorized medical expenses 
incurred as a result of treatment at Munroe Regional Medical 
Center from February 20, 2004, to February 24, 2004.  
Subsequently, in April 2009, reimbursement or payment was 
approved from February 15, 2005 to February 20, 2004, but 
denial was continued for the period from February 21, 2004 to 
February 24, 2004.

In January 2006, the Veteran testified at a personal hearing 
at the Gainesville, Florida, VA Medical Center.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

Subsequently, the Board remanded this matter for further 
development in February 2008 and April 2009.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at Munroe 
Regional Medical Center on February 15, 2004, through 
February 24, 2004.

2.  The evidence of record reflects that the Veteran had no 
service-connected disabilities at the time of the 
unauthorized medical care.

3.  Medical care received from February 15, 2004 to February 
20, 2004, was rendered for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

4.  Medical care received from February 21, 2004 through 
February 24, 2004, was not for a continued medical emergency 
of such a nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred as a result of the 
Veteran's treatment at Munroe Regional Medical Center from 
February 21, 2004, to February 24, 2004, are not met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2009); 38 U.S.C.A. 
§ 1725 (as in effect prior to October 10, 2008); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants generally in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, so the 
VCAA and its implementing regulations are not applicable.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nevertheless, even if the VCAA were found to be applicable, 
the Board believes correspondence dated in February 2004 and 
January 2007 would fully satisfy the duty-to-notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  These communications 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  In addition, the March 2005 
statement of the case (SOC) and the August 2009 supplemental 
statement of the case (SSOC) provided the Veteran with the 
governing laws and regulations, as well as the basis for the 
denial of his claim.  Regardless of the applicability of the 
VCAA to this appeal, the Board finds that VA has satisfied 
its duties to inform and assist the Veteran in this case.  
The Veteran was provided several opportunities to provide 
pertinent evidence in support of his claim, he testified 
during a personal hearing, and the claim has been remanded 
twice for additional development.  Further development and 
further expending of VA's resources is not warranted.  The 
Board's decision to proceed in adjudicating this claim does 
not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board notes that the statutory provisions governing 
reimbursement of unauthorized emergency medical care, 
38 U.S.C.A. §§ 1725, were revised effective October 10, 2008.  
The Board acknowledges that the Veteran has not been notified 
of the change in the law.  Lack of notice to the Veteran 
regarding the revision of these provisions is not prejudicial 
to the Veteran, as the outcome of the claim under either 
version of the statute is the same.  The revision does not 
change the evidentiary requirements, so no further notice or 
assistance to the Veteran is required. 

Reimbursement of Private Medical Expenses
Laws and Regulations

In this case, the Veteran is not service-connected for any 
disability.  Thus, the Board has considered the Veteran's 
claim for reimbursement for emergency care provided for a 
nonservice-connected disorder under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The provisions of 38 U.S.C.A. § 1725 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Specifically, the word "shall" in the first sentence 
replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 
10, 2008, payment of such medical expenses was not mandatory 
even if all conditions for the payment were met.  Under both 
versions, all of the conditions set out in the remainder of 
the statute must be met in order for VA to make payment or 
reimbursement.  While the provisions became effective when 
the law was signed on October 10, 2008, there was no specific 
effective date or applicability date indicated for the 
provision.  There is a general presumption against the 
retroactive effect of new statutes.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. 
§ 1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
(i) such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no such facility agreed to accept 
such transfer; and (II) the non-VA facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a VA facility 
or other Federal facility.

The Board need not here determine whether § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or 
the version effective since October 10, 2008 is applied, the 
result is the same.  

Factual Background and Analysis

In this case, the Veteran does not claim, and the evidence 
does not establish, that VA provided authorization in 
February 2004 for the Veteran to receive the medical care at 
issue.

On February 15, 2004, the Veteran presented to the emergency 
room at Munroe Regional Medical Center in Ocala, Florida, a 
private facility, while vomiting a large amount of fresh 
blood and becoming hypotensive.  He required eight units of 
packed red blood cells and four units of fresh frozen plasma, 
along with a large volume of fluid for resuscitation to 
stabilize him.  The Veteran underwent an emergency gastro-
intestinal endoscopy which showed bleeding esophageal 
varices.  The assessment at admission was acute active upper 
gastro-intestinal bleed; unstable vital signs; blood loss 
anemia; renal failure; and background history of diabetes and 
hypertension.  While admitted, he had three endoscopies and 
repeat banding of the esophageal varices.

A hospital treatment record dated February 19, 2004, showed 
that the Veteran indicated that he wished to go home.  A 
hospital treatment record dated February 20, 2004, showed 
that the Veteran was said to be resting quietly.  On February 
23, 2004, the Veteran was said to have improved.  He was 
discharged on February 24, 2004, ambulating well, with no 
symptoms, and he continued to improve.  The discharge 
diagnosis was acute upper gastrointestinal bleed; hypovolemic 
shock; esophageal variceal bleed; acute renal failure-
resolved; pneumonia; hypoxic respiratory failure; acute 
myocardial infarction; diabetes mellitus; and cirrhosis of 
the liver with portal hypertension.

This case was transferred to the VA Medical Center in 
Gainesville, Florida, where it was determined that the 
Veteran had been approved for authorization of care and 
payment was authorized for services rendered until February 
19, 2004, at which time the Veteran was said to have been 
stabilized.  VA facilities were said to have been available 
at that time, to which the Veteran could have been safely 
transferred.  VA authorized payment for the Veteran's medical 
care at Munroe Regional Medical Center from February 15, 
2004, to February 19, 2004.  VA initially denied payment for 
the remainder of the inpatient hospital care from February 
20, 2004, to February 24, 2004.   

In a June 2004 signed statement, the Veteran asserted that 
while he was hospitalized at the Munroe Regional Medical 
Center his doctors considered a move to a VA facility, but 
that he was too ill to be moved to the Gainesville VA Medical 
Center.  He conceded that it took 4 to 6 days to stabilize 
him after his admission on February 15, 2004.  (In a February 
2005 statement, the Veteran contended that VA paid for all 
bills associated with his February 2004 private hospital stay 
but for charges to a Dr. McC., a private physician.  However, 
records in the claims file show that VA has paid or 
reimbursed medical expenses from various vendors incurred in 
February 2004 only through February 20, 2004.)  

During his January 2006 personal hearing at the Gainesville, 
Florida, VA Medical Center, the Veteran indicated that he had 
been told by someone at the VA Medical Center that his 
treatment would be paid for.  He added that he thought 
payment should be authorized because the doctor who had saved 
his life should be paid.  Such a contention may raise a claim 
for equitable relief for expenses incurred after February 20, 
2004.  However, the Veteran has not provided any notes or 
correspondence dated after February 20, 2004, from the 
physician in question supporting such a remedy.  Moreover, 
the Board is not authorized to grant equitable relief, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 U.S.C.A. §§503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Following the hearing, it appears that a VA physician 
reviewer who had attended the hearing confirmed the prior 
determination that the Veteran had been stabilized by 
February 19, 2004, and that payment was not authorized for 
the inpatient hospital care from February 20, 2004 to 
February 24, 2004.  Subsequent to the hearing, the record 
contains two sheets of paper, each about two written lines.  
One sheet is dated in January 2006, but it is not clear from 
the signature who the official was who signed it. The other 
sheet is undated, but it was signed by the hearing officer.  
Both sheets of paper support the action recommended by the 
physician reviewer upholding the original determination.

As a result of the Board's April 2009 remand, the Veteran's 
claims file was reviewed by another VA official to determine 
at what point the Veteran's condition stabilized, while he 
was hospitalized at the Munroe Regional Medical Center in 
February 2004, to the extent that he could have been 
transferred to a VA facility.  R.J.H., a certified 
physician's assistant at the Gainesville VA Medical Center, 
reviewed the relevant file and determined that the Veteran 
had been stabilized on February 20, 2004, rather than 
February 19, 2004.

R.J.H. noted that the Veteran had been admitted to Munroe 
Regional Medical Center on February 15, 2004, with a 
diagnosis of 1) bleeding esophageal varices, 2) acute 
azotemia secondary to upper GI bleeding, and 3) acute 
myocardial infarction.  The Veteran received eight units of 
packed red blood cells and four units of fresh frozen plasma.  
Because of his active GI bleeding, he also underwent three 
endoscopic procedures for banding of the bleeding esophageal 
varices.  On February 19, 2004, the Veteran requested 
discharge and wanted to go home, but he was still anemic with 
hemoglobin measured at 11.1 (13-19) and a hematocrit level of 
27 (41-52).  R.J.H. commented that hospital doctors 
apparently felt that the Veteran was not totally stable at 
this point and kept him in the hospital.  Repeat labs on 
February 20, 2004, indicated hemoglobin of 10.0 and 
hematocrit of 29.  At this point, R.J.H. observed that the 
Veteran apparently was transferred out of the intensive care 
unit (ICU), placed in a step down telemetry bed, had IV 
antibiotics discontinued, and had his diet upgraded.  R.J.H. 
further noted that there were no other physician progress 
notes until February 23, 2004, or the date before discharge.  
Based on the Veteran's hospital records, R.J.H. felt that the 
date the emergency was resolved was February 20, 2004, the 
day he was transferred out of the ICU.  

Based on R.J.H.'s review, the Veterans Health Administration 
(VHA) approved one additional day for VA payment or 
reimbursement of the Veteran's February 2004 private medical 
expenses.

The VA Medical Center apparently determined that most of the 
criteria noted above under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1002 for reimbursement of private medical expenses by a 
nonservice-connected Veteran to have been met, such as 
enrollment in the VA healthcare system and the lack of other 
health plan coverage.  The Veteran's claim was denied, 
however, on the basis that the Veteran's condition had 
stabilized to the point where he could be safely transferred 
to a VA facility on February 20, 2004.  Based on a review of 
the record, the Board finds that payment or reimbursement of 
private medical expenses incurred at Munroe Regional Medical 
Center from February 21, 2004 to February 24, 2004, is not 
warranted.  The VHA reviewer's April 2009 explanation that 
the Veteran was in the hospital's ICU until February 20, 
2004, until his hemoglobin and hematocrit levels changed, 
satisfies the prudent layperson's reasonable expectation that 
the Veteran's emergency treatment continued until he was 
stabilized on February 20, 2004.  

The private care rendered in this case after February 20, 
2004, did not constitute emergency treatment under either the 
former or current versions of 38 U.S.C.A. § 1725.  Denial of 
the claim is appropriate under the version of the statute 
applicable when the Veteran filed his claim as medical care 
or services were furnished in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and VA facilities were not feasibly available, until 
February 20, 2004, when the Veteran could have been 
transferred safely.  While Congress did not specifically 
indicate whether the current version of the statute could be 
applied retroactively, assuming retroactivity is appropriate 
in this case would not avail the Veteran.  There are five VA 
medical centers in the state of Florida.  The closest to the 
Munroe Regional Medical Center in Ocala is the Gainesville VA 
Medical Center, approximately 39 miles away.  A review of the 
hospital medical records and physician progress notes in the 
claims file provides no indication that the private hospital 
ever inquired about transfer of the Veteran to a VA facility 
before his discharge on February 24, 2004, or that a VA 
facility was contacted but did not agree to accept him as a 
patient transfer.  Thus, the Veteran is not entitled to 
reimbursement from February 21, 2004 to February 24, 2004, 
because the former conditions found at 38 C.F.R. 
§ 17.1002(d), or the current conditions found in the revised 
statute at 38 U.S.C.A. § 1725(f)(1)(C)(2009), were not met.

The Veteran's contention that the entire course of treatment 
for which he seeks reimbursement, from February 15, 2004, to 
February 24, 2004, was a continuing emergency is not 
supported by the record evidence found in the claims file.  
There is no reasonable doubt as to whether private medical 
care rendered after February 20, 2004, was for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely transferred to a VA or other Federal 
facility.  The benefit of doubt rule does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The 
claim for reimbursement for unauthorized private medical care 
rendered to the Veteran from February 21, 2004, to February 
24, 2004, must be denied.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Munroe 
Regional Medical Center from February 21, 2004, to February 
24, 2004, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


